200 Mich. App. 160 (1993)
503 N.W.2d 711
PEOPLE
v.
SHELL
Docket No. 133229.
Michigan Court of Appeals.
Submitted May 18, 1993, at Detroit.
Decided June 8, 1993, at 9:35 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Dennis M. Hurst, Prosecuting Attorney, and Jerrold Schrotenboer, Chief Appellate Attorney, for the people.
William H. Archer, for the defendant on appeal.
Before: MURPHY, P.J., and McDONALD and W.R. BEASLEY,[*] JJ.
PER CURIAM.
Defendant was convicted after a *161 jury trial of assault with intent to commit murder, MCL 750.83; MSA 28.278, and was sentenced to life in prison. Defendant appeals, contending that his sentence is disproportionately severe. We reverse and remand.
Defendant's sentence exceeds the minimum sentence range of 96 to 180 months provided by the guidelines for this offense. While the sentencing court was not bound by the guidelines, the record indicates that the sentencing court believed that, because defendant would be eligible for parole within ten years, defendant was being sentenced within the guidelines. A sentence that exceeds the guidelines is not within the guidelines merely because the time at which the defendant becomes eligible for parole coincides with a point within the range provided by the guidelines. We are unaware of any requirement in the sentencing guidelines for the consideration of a defendant's eligibility for parole, nor has this factor traditionally been considered when determining whether a sentence is within the guidelines. This is in keeping with the premise that it is improper to increase a defendant's sentence on the basis of an anticipated reduction of the sentence for good time.[1] See, e.g., People v Fleming, 428 Mich. 408, 425-427; 410 NW2d 266 (1987); People v Bates, 190 Mich. App. 281, 283; 475 NW2d 392 (1991). Because the sentencing court erroneously believed that the defendant was being sentenced within the guidelines, we reverse and remand for resentencing. We do not reach the issue whether defendant's sentence is proportionate.
Reversed and remanded for resentencing. We do not retain jurisdiction.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.
[1]  As did our Supreme Court in People v Rushlow, 437 Mich. 149, 155-156; 468 NW2d 487 (1991), we distinguish the consideration of "good time" in imposing a sentence from the consideration of disciplinary credits when determining whether a sentence violates People v Moore, 432 Mich. 311; 439 NW2d 684 (1989).